Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmund Walsh on 12/10/2021.
The application has been amended as follows: 
1.-32.	(Canceled) 

33.	(Currently Amended) A non-transitory computer-readable storage medium comprising computer-readable instructions which, when executed by a processor, cause the processor to carry out a method that comprises using a permutation mapping to encode individual first sets of bits of an input bit stream into corresponding same-sized second sets of bits of an output bit stream, wherein the size of the first and second sets of bits is N, wherein permutation mapping is of a size 2N by 2N, wherein N is an integer at least as great as 8 and wherein the permutation mapping is such that for at least 90% of the possible corresponding pairs of first and second sets, ; and causing the output bit stream to be at least one of (i) transmitted over a communication channel and (ii) stored in a non-transitory memory.

34. -63.	(Canceled)

64.	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the method carried out by the processor further comprises:
receiving a seed from a server; and
generating the permutation mapping based on the seed.

65. 	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the method carried out by the processor further comprises releasing the output bit stream towards a recipient entity that uses a second mapping derivable from said permutation mapping to convert N-bit output segments in the output bit stream into the first sets of bits.

66. 	(New) The non-transitory computer-readable storage medium defined in claim 65, wherein the permutation mapping is obtained from a history table stored in memory and shared with the recipient entity.

67.	(New) The non-transitory computer-readable storage medium defined in claim 65, wherein the permutation mapping and the second mapping are representable as 2N-by-2N permutation matrices that are transposes of one another.

68.	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the input bit stream carries a blockchain transaction.

69.	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the input bit stream carries a text document.

70.	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the method carried out by the processor further comprises:
using a sensor to obtain sensed data representative of at least one sensed environmental parameter; and
wherein at least some of the first sets of bits of the input bit stream carry the sensed data.

71. 	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the method carried out by the processor further comprises:
storing a set of 2L unique L-bit templates, where L is an integer;
separating a prior bit stream into ordered sets of 2L prior segments of size L bits; and 
th prior segment in each of the sets in accordance with a corresponding one of the templates, wherein the input bit stream comprises the prior segments in each set after scrambling.

72. 	(New) The non-transitory computer-readable storage medium defined in claim 71, wherein the method carried out by the processor further comprises:
changing the templates over time.

73.	(New) The non-transitory computer-readable storage medium defined in claim 33, wherein the method carried out by the processor further comprises:
receiving an original message;
spreading the original message, thereby to produce the input bit stream.

74.	(New) The non-transitory computer-readable storage medium defined in claim 73, wherein spreading the original message comprises mapping different instantiations of same-valued input segments in the original message into different-valued output segment in the intermediate original message.

75.	(New) The non-transitory computer-readable storage medium defined in claim 74, wherein the method carried out by the processor further comprises:
converting second sets of bits in the output bit stream into corresponding new second sets of bits using an inverse mapping derivable from the permutation mapping; and
generating a new output bit stream comprising the N-bit new second sets of bits.

76. 	(New) The non-transitory computer-readable storage medium defined in claim 75, wherein the method carried out by the processor further comprises:
despreading the new output bit stream.

77.	(New) The non-transitory computer-readable storage medium defined in claim 76, wherein the inverse mapping and the permutation mapping are transposes of one another.

78.	(New) A communication apparatus comprising: 

a non-transitory memory coupled to the processor, wherein the memory stores a permutation mapping of size 2N-by-2N, where N is an integer at least as great as 8;
wherein the processor is configured for:
using the permutation mapping to encode individual first sets of bits of an input bit stream into corresponding same-sized second sets of bits of an output bit stream, wherein the size of the first and second sets of bits is N, and wherein the permutation mapping is such that for at least 90% of the possible corresponding pairs of first and second sets, the relative proportion of ones and zeroes is different between the two sets in the pair;
causing the output bit stream to be transmitted over a communication channel.

79.	(New) The communication apparatus defined in claim 78, wherein the processor is further configured for:
receiving a seed from a server; and
generating the permutation mapping based on the seed.

80.	(New) The communication apparatus defined in claim 78, wherein the output bit stream is released towards a recipient entity that uses a second mapping derivable from said permutation mapping to convert N-bit output segments in the output bit stream back into the first sets of bits.

81.	(New) The communication apparatus defined in claim 80, wherein the permutation mapping is obtained from a history table stored in the memory and shared with the recipient entity.

82.	(New) The communication apparatus defined in claim 80, wherein the permutation mapping and the second mapping are representable as 2N-by-2N permutation matrices that are transposes of one another.

83.	(New) The communication apparatus medium defined in claim 78, wherein the input bit stream carries a blockchain transaction.

84.	(New) The communication apparatus medium defined in claim 78, wherein the input bit stream carries a text document.

85.	(New) The communication apparatus medium defined in claim 78, wherein the method carried out by the processor further comprises:
using a sensor to obtain sensed data representative of at least one sensed environmental parameter; and
wherein at least some of the first sets of bits of the input bit stream carry the sensed data.

86.	(New) The communication apparatus defined in claim 78, wherein the processor is further configured for:
storing a set of 2L unique L-bit templates;
separating a prior bit stream into ordered sets of 2L prior segments of size L bits; and 
scrambling the L bit positions within each ith prior segment in each of the sets in accordance with a corresponding one of the templates, wherein the input bit stream comprises the prior segments in each set after scrambling.

87.	(New) The communication apparatus defined in claim 86, wherein the processor is further configured for:
changing the templates over time.

88.	(New) The communication apparatus defined in claim 78, wherein the processor is further configured for:
receiving an original message;
spreading the original message, thereby to produce the input bit stream.

89.	(New) The communication apparatus defined in claim 88, wherein spreading the original message comprises mapping different instantiations of same-valued input segments in the original message into different-valued output segment in the intermediate original message.

90. 	(New) The communication apparatus defined in claim 89, wherein the processor is further configured for:
converting second sets of bits in the output bit stream into corresponding new second sets of bits using an inverse mapping derivable from the permutation mapping; and


91.	(New) The communication apparatus defined in claim 90, wherein the processor is further configured for:
despreading the new output bit stream.

92.	(New) The communication apparatus defined in claim 91, wherein the inverse mapping and the permutation mapping are transposes of one another.

Reasons for Allowance
Claims 33, 64-92 are allowed.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a computer-implemented method, which comprises: receiving an input message comprising N-bit input segments, N being an integer greater than one; converting the N-bit input segments into corresponding N-bit output segments using a 2N-by-2N one-to-one mapping stored in a non-transitory storage medium; and generating an output message comprising the N-bit output segments.  Each independent claim identifies the uniquely distinct features, “using a permutation mapping to encode individual first sets of bits of an input bit stream into corresponding same-sized second sets of bits of an output bit stream, wherein the size of the first and second sets of bits is N, wherein permutation mapping is of a size 2N by 2N, wherein N is at least 8 and wherein the permutation mapping is such that for at least 90% of the possible corresponding pairs of first and second sets, the relative proportion of ones and zeroes is different between the two sets in the pair.”
As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9077710- Teaches to better protect passwords used for authentication or for generating cryptographic keys, methods and apparatuses may store password data on multiple storage devices. For each password, each subset of multiple distinct subsets of a data set may be sufficient to authenticate a trial password or generate a cryptographic key. A first subset enables a quick method for authenticating the trial password or generating the cryptographic key.
US 8878860- A data steering circuit connects to N sub-channels of memory to dynamically steer data for a memory access type including tiled and untiled memory accesses according to the access control signals, the conditioned address bits, and sub-channel identifiers associated with the N sub-channels. The tiled memory access includes horizontally and vertically tiled memory accesses. An address post-swizzle circuit generates sub-channel address bits to the 
US 8289999- A method of communicating individual packets i of K bits includes permutation mapping of the packets, with each permuted packet being denoted by .PI..sub.n(i), wherein .PI..sub.n is a permutation on K letters that is unique for each packet transmission. Each permuted packet .PI..sub.n(i) is modulated to provide a complex vector x(.PI..sub.n(i)) for each packet.
US 20110222506- A method includes: forming a representation of a sequence of permutation matrices from a n.times.n rate matrix. The entries of the rate matrix define the bandwidth of links between the n nodes of the WMN. Each of the permutation matrices represents active radio links between the n nodes. The sequence of permutation matrices defines a sequence of radio links to provide the desired bandwidth of links between said n nodes. Further, a representation of a sequence of partial permutation matrices corresponding to the sequence of permutation matrices is formed in such a way that each of the permutation matrices can be decomposed into a group of partial permutation matrices. Each of the partial permutation matrices in a group represents non-interfering radio links between the n nodes. In each timeslot, the n nodes are configured for radio transmission and reception in accordance with at least one of the partial permutation matrices in each group to transmit traffic between the n nodes.
US 20110026483- A first signal processed using a first permutation mapping is communicated between the first mobile unit and a first base station. A second signal processed using the first permutation mapping is communicated between the first mobile unit and a second base station different than the first base station. The first and second signals are processed based on the first permutation mapping to extract data therefrom.
US 20080148062- The invention relates to a method in which program information is obtained to an execution environment in an electronic device. The program information comprises at least a program code. A key is computed of the program information and a device specific secret value. The key is used to decrypt program specific state data in the execution environment and to encrypt modified state data after the execution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332. The examiner can normally be reached Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/Examiner, Art Unit 2437       

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436